


Exhibit 10.14

 

2014 Management Incentive Plan

 

Under the fiscal 2014 Management Incentive Plan (the “Plan”), certain employees
of the Company are eligible for cash awards based on Company performance,
including, but not limited to, Mark Comerford, the President and Chief Executive
Officer, and the other named executive officers as set forth in the Company’s
Definitive Proxy Statement on Form 14A for the fiscal year ended September 30,
2013, who are Daniel W. Maudlin, Vice President - Finance and Chief Financial
Officer; Marlin C. Losch III, Vice President — Sales and Distribution; Scott R.
Pinkham, Vice President — Manufacturing; and Venkat R. Ishwar, Vice President -
Marketing (Messrs. Comerford, Maudlin, Losch, Pinkham and Ishwar are herein
referred to collectively as the “named executive officers”).

 

If the Company meets certain specific targets for net income established by the
Compensation Committee for fiscal 2014 (the “Financial Target”), then each named
executive officer is eligible for a cash payment under the Plan based on their
respective fiscal 2014 base salaries.

 

·                  If the Company’s performance meets the minimum Financial
Target, then the cash payments under the Plan would be 40% of fiscal 2014 base
salary for Mr. Comerford, 30% of fiscal 2014 base salary for Mr. Maudlin and 25%
of fiscal 2014 base salary for Messrs.  Losch, Pinkham and Ishwar.

·                  If the Company’s performance meets the mid-level Financial
Target, then the cash payments under the Plan would be 80% of fiscal 2014 base
salary for Mr. Comerford, 60% of fiscal 2014 base salary for Mr. Maudlin and 50%
of fiscal 2014 base salary for Messrs. Losch, Pinkham and Ishwar.

·                  If the Company’s performance meets the maximum Financial
Target, then the cash payments under the Plan would be 120% of fiscal 2014 base
salary for Mr. Comerford, 90% of fiscal 2014 base salary for Mr. Maudlin and 75%
of fiscal 2014 base salary for Messrs. Losch, Pinkham and Ishwar.

 

The Board of Directors has full discretion to eliminate, delay or change any
awards or payouts and may choose to pay awards at any level of performance. All
payments under the Plan must be approved by the Board of Directors.  No cash
payments will be made under the Plan for fiscal 2014.

 

In addition, the Plan also granted shares of restricted stock and stock options
to the named executive officers, with a grant date of November 26, 2013.

 

Restricted shares were granted subject either to time-based vesting (“Time
Restricted Shares”) or time-based and performance-based vesting (“Performance
Restricted Shares”).  The Time Restricted Shares will vest on the third
anniversary of the date of grant, provided that the grantee is still employed by
the Company on such date, and are also subject to the terms of the Company’s
2009 Restricted Stock Plan.  The Performance Restricted Shares will vest on the
third anniversary of their grant date, provided that (a) the named executive
officer is still employed by the Company and (b) the Company has met a three
year net income performance goal, and are subject to the terms and conditions of
the Company’s 2009 Restricted Stock Plan.

 

--------------------------------------------------------------------------------


 

The stock options vest in three equal annual installments on the anniversary of
the date of grant and are subject to the terms and conditions of the Company’s
2007 Stock Option Plan.  The total value of stock options and restricted shares
for Mr. Comerford was approximately 118% of his fiscal 2014 base salary, for
Mr. Maudlin was approximately 73% of his fiscal 2014 base salary, for Mr. Losch
was approximately 72% of his fiscal 2014 base salary, for Mr. Pinkham was
approximately 69% of his fiscal 2014 base salary and for Mr. Ishwar was
approximately 69% of his fiscal 2014 base salary.

 

Grants were made to the named executive officers in the following amounts:

 

Named Executive
Officer

 

Performance
Restricted Shares

 

Time Restricted
Shares

 

Stock Options

 

Mark Comerford

 

4,527

 

4,527

 

15,000

 

Daniel W. Maudlin

 

1,211

 

1,211

 

4,000

 

Marlin C. Losch

 

1,223

 

1,223

 

4,000

 

Scott R. Pinkham

 

1,234

 

1,234

 

4,000

 

Venkat R. Ishwar

 

1,234

 

1,234

 

4,000

 

 

--------------------------------------------------------------------------------
